Judgment, Supreme Court, New York County (Edward McLaughlin, J., at suppression hearing and sentence; John A.K. Bradley, J., at plea) rendered September 13, 1989, convicting defendant of criminal possession of a controlled substance in the second degree, and sentencing him to a term of imprisonment of three years to life, unanimously affirmed.
Defendant, who concedes that his vehicle was properly stopped, contends that the discovery of contraband in the car was patently tailored to overcome constitutional objections. The contraband was discovered after a police officer, using his flashlight, looked through the windshield and saw some bundles on the floor with the printed words "Centavo 6”, which the officer stated to be a common brand name for cocaine used on the street.
A police officer may seize contraband from an individual’s car where that contraband is in plain view, and the officer is lawfully in the location from which the observation was made (People v Shapiro, 141 AD2d 577, 578, lv denied 72 NY2d 1049). It is not improper for an officer to shine his flashlight *236into a car, and contraband discovered in that manner is considered to have been in plain view (People v Reyes, 167 AD2d 116, 117). The testimony that Police Officer Nivar was able to read the label on the packages in the car through the windshield is not incredible. The officer specifically stated that only the top four inches of the windshield were tinted and that the remainder of the windshield was clear. Concur— Rosenberger, J. P., Wallach, Asch, Kassal and Smith, JJ.